UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


SHAHID SHEIKH,

            Plaintiff,

       v.                                                  Civil Action No. 14-798 (CKK)

DISTRICT OF COLUMBIA, et al.,

            Defendant.


                                 MEMORANDUM OPINION
                                     (June 23, 2014)

       Plaintiff Shahid Sheikh has filed suit against the District of Columbia, Officers Nicole

Spady and Gregory Curry, and ABC Licensed Bars Nos. 1-3. Presently before the Court is

Plaintiff’s [4] Motion to Remand to State Court, Defendant District of Columbia’s [6] Motion to

Dismiss, and Officers Gregory Curry and Nicole Spady’s [7] Motion to Dismiss. Because

Plaintiff has failed to respond to Defendants’ motions to dismiss, these motions are GRANTED

as conceded. Since the remaining negligence claim against Defendants ABC Licensed Bars No.

1-3 is premised on state law, and Plaintiff has failed to plead diversity jurisdiction, the Court

GRANTS Plaintiff’s [4] Motion to Remand to State Court and remands the remainder of this

action to the Superior Court of the District of Columbia. The Court’s resolution of these motions

and its disposition of this action have no effect on the parallel proceeding currently pending

before this Court, Sheikh v. District of Columbia, et al., No. 14-cv-316.

       The facts of this case are largely immaterial to the present motions. Accordingly, the

Court provides only the procedural basis for this opinion. Plaintiff filed two parallel suits

concerning the same facts and raising identical claims. The first suit, Sheikh v. District of



                                                 1
Columbia, et al., No. 14-cv-316, was filed in this Court and assigned to the undersigned judge.

The second suit – the instant case – was initially filed in the Superior Court of the District of

Columbia and removed to this Court by Defendants, where it was assigned to the undersigned

judge as a related case to Sheikh v. District of Columbia, et al., No. 14-cv-316. See Notice of

Related Case, ECF No. [2]. Plaintiff subsequently filed a Motion to Remand, see Pl.’s Mot. to

Remand to State Court, ECF No. [4] (“Pl.’s Mot.”), which Defendants District of Columbia,

Spady, and Curry opposed, see Defs.’ Dist. of Columbia, Nicole Spady, and Gregory Curry’s

Mem. of P. & A. in Opp’n to Pl.’s Mot. to Remand to State Court, ECF No. [9-1] (“Defs.’

Opp’n”). Defendants ABC Licensed Bars No. 1-3 have not yet entered an appearance.

       On May 16, 2014, Defendants District of Columbia, Spady, and Curry filed motions to

dismiss. See Def. Dist. of Columbia’s Mot. to Dismiss, ECF No. [6]; Def. Nicole Spady and

Gregory Curry’s Mot. to Dismiss, ECF No. [7]. Pursuant to Local Civil Rule 7(b) and Federal

Rule of Civil Procedure 6(d), Plaintiff was required to respond to Defendants’ motions to dismiss

by no later than June 2, 2014. As of the date of this Memorandum Opinion, the public docket

reflects that Plaintiff has not filed a response to either Defendant District of Columbia’s [6]

Motion to Dismiss or Officers Gregory Curry and Nicole Spady’s [7] Motion to Dismiss.

Accordingly, the Court shall treat Defendants’ motions to dismiss as conceded and dismiss

Defendants District of Columbia, Officer Curry, and Officer Spady from this case without

prejudice. See LCvR 7(b) (“If such a memorandum is not filed within the prescribed time, the

Court may treat the motion as conceded.”).

       The Court finds that it has jurisdiction to grant Defendants’ motions as conceded.

Although Plaintiff has filed a Motion to Remand, his arguments that this Court lacks subject

matter jurisdiction to act are frivolous. Plaintiff argues that this Court lacks jurisdiction based on




                                                  2
Mahaffey v. Bechtel Assoc. Professional Corp., 699 F.2d 545 (D.C. Cir. 1983). See Pl.’s Mot. at

1-2. Yet, Mahaffey is inapposite here. In Mahaffey, the D.C. Circuit held that “[w]hen federal

jurisdiction predicated upon diversity of citizenship is properly asserted, the prior

commencement of an action in a local court may justify abatement of the federal action.” 699

F.2d at 546. This holding is immaterial here, as jurisdiction in this case is not predicated on

diversity jurisdiction. Plaintiff’s Complaint pleads multiple claims under 42 U.S.C. § 1983,

clearly providing a basis for federal question jurisdiction pursuant to 28 U.S.C. § 1331 and

providing a basis for removal pursuant to 28 U.S.C. § 1441. See Compl., ECF [5-1] ¶¶ 1, 11, 19,

24.   See also City of Chicago v. Int’l College of Surgeons, 522 U.S. 156, 164 (1997) (“By

raising several claims that arise under federal law, [plaintiff] subjected itself to the possibility

that the City would remove the case to the federal courts”). Given Plaintiff’s decision to invoke

federal law, the Court has jurisdiction to rule on Plaintiff’s claims, and thus grant Defendants

District of Columbia and Officers Spady and Curry’s motions to dismiss as conceded.

       Having granted Defendants District of Columbia and Officer Spady and Curry’s motions

to dismiss, there is no longer a federal question in this litigation. The only remaining Defendants

in this action are Defendants ABC Licensed Bars Nos. 1-3 and the only claim asserted against

these Defendants is negligence in violation of state law. Compl., ECF No. [5-1] ¶¶ 27-35.

Plaintiff has not pled complete diversity jurisdiction under 28 U.S.C. § 1332. See id. ¶ 1.e

(“Defendants ABC Licensed Bars 1, 2, and 3 are presently unknown alcohol dispensing

establishments that hold licenses issued by the District of Columbia.”) (emphasis added). See

also Dist. of Columbia ex rel. Amer. Combustion, Inc. v. Transamerica Ins. Co., 797 F.2d 1041,

1043-44 (D.C. Cir. 1986) (noting that the plaintiff bears burden of pleading jurisdiction). In his

Motion to Remand, Plaintiff argues that he has “made due and diligent efforts to determine the




                                                 3
citizenship of the ABC establishments who contracted for the defendant officers duties,”

including previously serving a subpoena on Chief of Police Cathy Lanier seeking information

related to the ABC establishments. Pl.’s Mot. at 2. Yet Plaintiff is not seeking to enforce this

subpoena in this litigation. Rather, he appears to argue that Chief Lanier’s failure to respond to

his subpoena excuses his burden to plead diversity jurisdiction. He cites no authority for this

proposition, and the Court is unwilling to find hypothetical diversity jurisdiction in Chief

Lanier’s silence. Moreover, in its Opposition brief, Defendant provides reason to believe that

this subpoena did not require a response from Chief Lanier, as it was issued after the relevant

proceedings were dismissed and without a court order. Defs.’ Opp’n at 3-4.

        Given that Plaintiff has failed to show diversity jurisdiction, the only available basis for

federal subject matter jurisdiction over Plaintiff’s remaining negligence claim is supplemental

jurisdiction pursuant to 28 U.S.C. § 1367. However, the Court concludes that remand to the

Superior Court of the District of Columbia, rather than the exercise of supplemental jurisdiction,

is appropriate. First, and most importantly, Plaintiff explicitly seeks the remand of this action to

the Superior Court of the District of Columbia. Pl.’s Mot. at 1. Second, “in the usual case in

which all federal-law claims are eliminated before trial, the balance of factors to be considered

under the pendant jurisdiction doctrine – judicial economy, convenience, fairness, and comity –

will point toward declining to exercise jurisdiction over the remaining state-law claims.”

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n. 7 (1988).

       Accordingly, the Court grants Plaintiff’s Motion to Remand and remands this matter to

the Superior Court of the District of Columbia.         An appropriate Order accompanies this

Memorandum Opinion. The Court’s resolution of these motions and its disposition of this action




                                                 4
have no effect on the parallel proceeding currently pending before this Court, Sheikh v. District

of Columbia, et al., No. 14-cv-316.



Dated: June 23, 2014

                                                                /s/
                                                           COLLEEN KOLLAR-KOTELLY
                                                           United States District Judge




                                               5